22. EU-Russia summit (vote)
- Joint motion for a resolution: EU-Russia summit
- Before the vote:
(PL) Mr President, I would like to draw your attention to the fact that, following the discussion on the compromise version of this resolution, we had precisely 16 minutes to submit amendments and to review the results of our work. I believe that this undermines the rights of every Member of this House and every political group in this House to be able freely to influence the texts of our resolutions, including by submitting amendments.
I would ask that this situation should not be allowed to reoccur in the future.
- Before the vote on amendment 1:
on behalf of the PPE-DE Group. - (NL) Mr President, I would like to propose the following amendment to Paragraph 6. This will require a split vote. The first sentence should be changed to read:
'emphasises that the situation in Chechnya continues to be a point of dissent in the relations between the EU and Russia'
(NL) replacing the text as it currently stands. The rapporteur is in agreement.
( The oral amendment was accepted)
- Before the vote on paragraph 23
on behalf of the PPE-DE Group. - (NL) Mr President, we must allow the realities to speak for themselves, and the summit on Siberian overflights. This has not taken place, so we ask that the reference to it in the text be replaced by a reference to the next summit.
(The oral amendment was accepted.)
- Before the vote on recital O:
on behalf of the PSE Group. - Mr President, we speak about frozen conflicts. We mention two conflicts - Abkhazia and South Ossetia - but I would like, on behalf of my Group, to introduce after 'frozen conflict' the phrase 'such as Transnistria', so that Transnistria is also mentioned in Recital O.
on behalf of the PSE Group. - Mr President, Mr Swoboda has already informed you of our amendment, which was about Transnistria.
(The oral amendment was accepted.)